[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                       -------------------------------------------U.S. COURT OF APPEALS
                                    No. 04-14285                    ELEVENTH CIRCUIT
                                                                     JANUARY 27, 2006
                              Non-Argument Calendar
                      -------------------------------------------- THOMAS K. KAHN
                                                                          CLERK

                     D.C. Docket No. 02-02243-CV-H-S

SEAN LEE BEST,

                                                       Petitioner-Appellant,

                                        versus

GRANT CULLIVER, Warden, Holman Unit 3700,
ATTORNEY GENERAL OF STATE OF ALABAMA, THE,

                                                       Respondents-Appellees.


            ----------------------------------------------------------------
                 Appeal from the United States District Court
                     for the Northern District of Alabama
            ----------------------------------------------------------------

                                (January 27, 2006)

Before EDMONDSON, Chief Judge, TJOFLAT and DUBINA, Circuit Judges.


PER CURIAM:
        Alabama prisoner Sean Lee Best appeals the district court’s denial of his pro

se federal habeas corpus petition, brought under 28 U.S.C. § 2254. This appeal is

governed by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).

A judge of this Court granted a certificate of appealability (COA) on:

        Whether the district court erred by upholding the state court’s
        decision that the trial court did not err by failing to produce certain
        documents alleged to have contained material subject to disclosure
        pursuant to Brady v. Maryland, [83 S.Ct. 1194], without
        independently reviewing the documents to determine if the state
        court’s resolution of the claim was a reasonable application of federal
        law.

No reversible error has been shown; we affirm.1

        On appeal, Best does not address the issue specified in our COA: whether

the district court erred in upholding the state court’s rejection of his Brady claim

without independently reviewing the documents to determine if the state court’s

resolution of the claim was a reasonable application of federal law. Instead, Best

argues solely the underlying merits of his Brady claim.

        We are aware that Best is pro se: we are lenient when interpreting the

arguments of pro se litigants. See GJR Invs., Inc. v. County of Escambia, 132



    1
     Best argues that we should expand the scope of the COA to include his claim that the trial
court’s failure to instruct the jury on lesser included offenses violated his due process rights. This
Court declined to grant a COA on this issue when ruling on Best’s motion for a COA: and he has
offered no basis for us to reconsider that ruling.

                                                  2
F.3d 1359, 1369 (11th Cir. 1998). But this leniency extends only so far. We will

not act as de facto counsel for a pro se litigant. See id. Best has abandoned the

issue on which we granted a COA. See Atkins v. Singletary, 965 F.2d 952, 955

n.1 (11th Cir. 1992) (appellant abandons issue by failing to address it properly on

appeal).

      AFFIRMED.




                                         3